Case 2:20-cv-00139-JRG-RSP Document 1-3 Filed 05/06/20 Page 1 of 6 PageID #: 90




                            Exhibit C
Case 2:20-cv-00139-JRG-RSP Document 1-3 Filed 05/06/20 Page 2 of 6 PageID #: 91




                                    FIG. 1
Case 2:20-cv-00139-JRG-RSP Document 1-3 Filed 05/06/20 Page 3 of 6 PageID #: 92




                                    FIG. 2
Case 2:20-cv-00139-JRG-RSP Document 1-3 Filed 05/06/20 Page 4 of 6 PageID #: 93




                                    FIG. 3
Case 2:20-cv-00139-JRG-RSP Document 1-3 Filed 05/06/20 Page 5 of 6 PageID #: 94




                                    FIG. 4
Case 2:20-cv-00139-JRG-RSP Document 1-3 Filed 05/06/20 Page 6 of 6 PageID #: 95




                                    FIG. 5
